OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




iion.'i.Gilbert hdms
County Attorney
Jrsper county
Jrs.per,Texas
Dear Sir:
                              Opinion MO. +7l+.&3




captioned matter                                    epsrt%nt.
fro= pour letter as
                                                Court have the
                                                 t to an Inde-
                                                 vex-,from .any
                                                 at he is re-
                                               e over   his   re@ar
                                               ch road Is under




    tractor. The Contractor h+s begun the work and has
    taken out e bridge 05 the rose for the purpose of con-
    structing a new one, and in doing so, did not build a
    detour bridge for the traffic, and especially the School
    Bus of the Jasper Indevendent School District. There is
    a road on the other sike of the bridge that leads into a
,
    a27